TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00024-CR



                                   Jose Jesus Franco, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF HARRIS COUNTY, 174TH JUDICIAL DISTRICT
         NO. 976064, HONORABLE GEORGE S. GODWIN, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jose Jesus Franco, acting pro se, filed his notice of appeal in this Court on

January 5, 2009. Upon receipt of the notice of appeal, this Court notified Flores of his responsibility

to provide a docketing statement. See Tex. R. App. P. 32.2. Flores subsequently provided a

docketing statement, which revealed that the judgment of conviction in this case was rendered by

a Harris County district court. Harris County is not located in the Third Court of Appeals district.

Consequently, we are without jurisdiction to consider Flores’s appeal. This appeal is dismissed for

want of jurisdiction.

                                               __________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: April 3, 2009

Do Not Publish